Case 3:20-cv-00476-S-BH Document 110 Filed 08/23/21                                       Page 1 of 2 PageID 1016



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

TODD MICHAEL TOMASELLA,                                         §
         Plaintiff,                                             §
vs.                                                             §
                                                                § Civil Action No. 3:20-CV-0476-S-BH
                                                                §
DIVISION OF CHILD SUPPORT, et al.,                              §
           Defendants.                                          § Referred to U.S. Magistrate Judge1

                                                           ORDER

       On February 25, 2020, the pro se plaintiff filed a complaint against the defendants and paid

the filing fee. (See doc. 3.) On February 27, 2020, the Court issued an order for service of process,

which stated:

       Because he paid the fee, the plaintiff is now responsible for serving each defendant with a
       summons and a copy of the complaint in this case as provided by Rule 4(c) of the Federal
       Rules of Civil Procedure. If each defendant is not served within 90 days after the filing of
       the complaint, the action is subject to dismissal against that defendant without prejudice.
       See Fed. R. Civ. P. 4(m). In addition, Fed. R. Civ. P. 4(l)(1) requires the plaintiff to file
       proof of service with the Court unless service is waived. This proof must consist of “the
       server’s affidavit” if service was not accomplished by the United States Marshal or a
       deputy marshal. Id. If the plaintiff does not file a valid return of service or otherwise show
       that a defendant was properly served, this action may be dismissed as to any defendant who
       was not properly served.

(See doc. 4.) As directed by the order, the Clerk’s Office issued summonses on that date. (See id.;

doc. 5.)

       On April 6, 2020, the summons as to defendant Ruth Blake was returned as unexecuted

because she is deceased. (See doc. 24.) The docket reflects no effort by the plaintiff to seek

substitution of the proper party and to obtain service on that party, despite again naming her as a

defendant in his first amended complaint, which was filed on December 31, 2020 (doc. 60).

       The original complaint named the Division of Child Support as a defendant. (See doc. 3.)



       1
           By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
Case 3:20-cv-00476-S-BH Document 110 Filed 08/23/21                    Page 2 of 2 PageID 1017



The motion to dismiss the claims in the original complaint against the Texas Attorney General

noted that the Division of Child Support was not a legal entity capable of being sued, but was a

division of the Office of the Attorney General, and that it was assumed that the plaintiff intended

to sue the Attorney General. (See doc. 31 at 1, n. 1.) The first amended complaint dropped the

Division of Child Support as a defendant and substituted Kaufman County Child Support as a

defendant, noting that it “is a ‘Division of Child Support,’ a department within the Office of Texas

Attorney General of Kaufman County and Austin, Texas.” (See doc. 60 at 3.) The motion to

dismiss the claims in the first amended complaint against the Texas Attorney General contained a

substantially similar footnote to the one in the original motion to dismiss. The footnoted cited to a

case from this Court that specifically found that the Division of Child is not jural entity that may

be sued, and that the Office of the Texas Attorney General is immune from suits for money

damages under the Eleventh Amendment.

       No later than 5:00 p.m. on Tuesday, September 7, 2021, the plaintiff shall file a notice

stating whether he seeks to pursue his claims against these two remaining defendants. If the

plaintiff fail to comply with this order, dismissal of his claims against these defendants may be

recommended without further notice.

       SO ORDERED on this 23rd day of August, 2021.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE
